Citation Nr: 0920795	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-23 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1989 to September 1989 and from January 1992 to 
October 1994.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

Procedural history

Service connection for a left knee disability was initially 
denied by the RO in a February 1999 rating decision, which 
the Veteran did not appeal.  The Veteran attempted to reopen 
his claim in July 2003.  The RO denied his claim in a 
February 2004 rating decision, which the Veteran also did not 
appeal.  

In November 2004, the Veteran again filed to reopen his 
previously-denied left knee claim service connection claim.  
The claim was reopened and denied in the above-referenced 
February 2005 rating decision.  In the decision, the RO also 
denied the Veteran's service connection claim for depression.  
The Veteran disagreed with the RO's determinations, and he 
subsequently perfected an appeal as to the left knee and 
depression claims.

In April 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

At the April 2009 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).

Clarification of issue on appeal

With respect to the Veteran's previously-denied service 
connection claim for a left knee disability, the Board must 
first determine whether new and material evidence has been 
submitted before reopening the claim and adjudicating it on 
the merits.   See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) [before considering a previously adjudicated claim, the 
Board must determine that new and material evidence was 
presented or secured for claim, making RO determination in 
that regard irrelevant]; see also Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].

The RO apparently found in the February 2005 rating decision 
that new and material evidence had been submitted which is 
sufficient to reopen the claim.  
The Board agrees, and will therefore address the claim on the 
merits.  There is no prejudice to the Veteran in the Board's 
doing so; the RO has previously considered the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Issue not on appeal

In the above-referenced February 2005 rating decision, the RO 
also granted the Veteran a temporary total evaluation based 
on treatment for his service-connected right knee disability 
requiring convalescence effective August 16, 2004. 
An evaluation of 30 percent was assigned from October 1, 
2004.  The Veteran has not disagreed, and those matters are 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

Remanded issue

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The competent medical evidence of record indicates that a 
medical nexus exists between the Veteran's service-connected 
disabilities and his currently diagnosed depression.


CONCLUSION OF LAW

The Veteran's depression is proximately due to his service-
connected disabilities.  38 C.F.R. §3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for depression.

The Veteran claims entitlement to service connection for 
depression.  As is discussed elsewhere in this decision, the 
remaining issue on appeal, service connection for a left knee 
disability, is being remanded for additional development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
secondary service connection claim in November 2004.  This 
letter appears to be adequate.  The Board need not, however, 
discuss in detail the sufficiency of the VCAA notice letter 
in light of the fact that the Board is granting the claim.  
Any potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the decision of the United States Court of Appeals for 
Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in a letter dated March 20, 2006.  As discussed in 
detail below, the Board is granting the Veteran's claim.  It 
is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The Board 
is confident that if required, the Veteran will be afforded 
any additional appropriate notice needed under Dingess.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  


Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The Veteran claims entitlement to service connection for 
depression on both a direct basis and as secondary to his 
service-connected disabilities.  As discussed immediately 
below, the Board is granting the Veteran's claim on a 
secondary basis; therefore, the Board need not adjudicate the 
Veteran's direct service connection. 

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra.  

It is undisputed that the Veteran has a current diagnosis of 
depression.  See, e.g., a September 19, 2008 VA outpatient 
progress note.  Wallin element 
(1), current diagnosis, is satisfied.  



The Veteran is currently service connected for postoperative 
residuals of a right knee injury, postoperative residuals of 
a lumbar spine injury, and residuals of a left inguinal 
herniorrhaphy.  Wallin element (2), existence of a service-
connected disability, is also met.  

With respect to Wallin element (3), medical nexus, a February 
2005 VA outpatient treatment note indicated that the 
Veteran's various injuries [to include internal derangement 
of the right knee] "have left him . . . vulnerable to 
depression." 
In addition, after acknowledging the Veteran's chronic knee 
and back pain in a mental health report, Dr. G.R.W. confirmed 
that the Veteran's depression was "secondary to chronic 
pain."  See a July 11, 2008 Mental Health Medication Note by 
Dr. G.R.W.  Crucially, there is no medical evidence of record 
to the contrary. 
Accordingly, Wallin element (3), and thus all elements, have 
been met.  The benefit sought on appeal is granted.


ORDER

Entitlement to service connection for depression is granted.


REMAND

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.  

The Veteran claims that his current left knee disability is 
both directly related to his military service, and 
secondarily related to his service-connected right knee 
disability.       

Reasons for remand

Service personnel records

The Veteran contends that he sustained an injury to his left 
knee in April 1992 during basic training.  See the January 
23, 2009 Informal Hearing Presentation, page 2.  

The Veteran's DD Form 214 indicates that the Veteran served 
on active duty from January 15, 1992 to October 15, 1994.  
However, the enlistment examination of record is dated May 
16, 1992, approximately five months following the Veteran's 
documented active duty start-date noted on his DD Form 214.  
Because the Veteran claims he injured his left knee in April 
1992, it is unclear as to whether the injury occurred during 
the Veteran's active duty military service.  This distinction 
is crucial for further adjudication of the Veteran's direct 
service connection claim.  
[As is discussed below, there is evidence in the record which 
suggests that the April 1992 knee injury was incurred in a 
civilian occupation.]

Since the circumstances surrounding the Veteran's enlistment 
are unclear, the Board believes that it is appropriate to 
obtain the Veteran's service personnel records, if available.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].

Workers' compensation claim

The Veteran's May 1992 enlistment examination, to include his 
Report of Medical History of the same date, indicates that 
the Veteran sustained an injury to his left knee [laceration] 
on April 27, 1992, for which the Veteran "applied for 
workman's comp."  See both the Veteran's May 16, 1992 
enlistment examination and his Report of Medical History.  
However, the Veteran's workers' compensation records are not 
included in the Veteran's claims file.  Such should be 
obtained if available. 

Post-service treatment records

The Veteran testified at the April 2009 hearing that he 
underwent a lateral release on his left knee.  See the April 
2009 hearing transcript, page 9.  Indeed, the VA treatment 
records on file note that the Veteran was scheduled for a 
left knee arthroscopic lateral release on October 18, 2004.  
See the Veteran's September 27, 2004 VA treatment record.  
However, no medical records documenting the occurrence or 
results of that procedure are of record.  The Board believes 
that ant records pertaining to a left knee disability may be 
pertinent to the Veteran's claim and should be obtained if 
available.  

Medical opinion

With respect to the Veteran's direct service-connection 
claim, as noted above the evidence of record is unclear as to 
whether the Veteran sustained an in-service injury to his 
left knee or whether the injury pre-existed service.  After 
obtaining all available records referenced above, but before 
arranging for a medical professional to review the Veteran's 
claims file as instructed below, the AOJ should determine 
whether a injury to the Veteran's left knee occurred while 
the Veteran served on active duty.  A finding should be 
incorporated in the Veteran's VA claims file. 

Following the AOJ's resolution of this purely factual matter 
per the instructions above, the Veteran's VA claims folder 
should be referred to a medical professional for an opinion 
as to: if pre-existing, whether a left knee disability was 
aggravated by active duty service, or if not, whether the 
Veteran's current left knee disability is related to such 
service.  

With respect to the Veteran's secondary service connection 
claim, it is undisputed that the Veteran is currently service 
connected for a right knee disability.  Therefore, a medical 
opinion as to the Veteran's secondary service-connection 
claims must be obtained as well.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the service 
department and request the Veteran's 
complete service personnel records. Any 
records obtained should be associated with 
the Veteran's VA claims folder.  Efforts 
to obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

2.  VBA should contact the Veteran in 
writing and ask the Veteran to provide 
additional information regarding his 
workers' compensation claim, including the 
name and address of the employer, the 
approximate date of his injury and the 
approximate date of any medical 
examination(s) completed incident to that 
claim.  Additionally, the VBA should 
request information regarding the 
Veteran's post-service left knee medical 
history, to include the date(s) and 
location(s) of any surgery.  Thereafter, 
VBA should take appropriate steps, if any, 
to secure any workers compensation or 
medical treatment records so identified 
and associate them with the Veteran's VA 
claims folder.  Efforts to obtain these 
records should also be memorialized in the 
Veteran's VA claims folder.

3.  VBA should then determine whether the 
Veteran's April 1992 left knee laceration 
occurred during or prior to the Veteran's 
military service.  The formal finding 
should be incorporated in the Veteran's VA 
claims folder.
Following this formal finding, VBA should 
arrange for a medical professional to 
review the Veteran's VA claims folder and 
to provide an opinion, with supporting 
rationale, as to following questions:

(a)  If it has been determined that 
the Veteran had a left knee injury 
prior to active duty service, was 
such injury aggravated beyond the 
course of its normal progression due 
to his active duty service?

(b)  Notwithstanding the answer to 
the first question, is it as likely 
as not that the Veteran's current 
left knee disability is related to 
his active duty military service?  
    
(c)  Notwithstanding the above, it 
is as likely as not that the 
Veteran's current left knee 
disability is related to his 
service-connected right knee 
disability?

If the reviewing professional determines 
that a physical examination and/or 
diagnostic testing of the Veteran are 
necessary as to the claimed condition, 
such should be scheduled.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

        4.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's claim.  If the 
claim is denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


